Citation Nr: 1330279	
Decision Date: 09/20/13    Archive Date: 09/25/13

DOCKET NO.  09-38 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right eye disability.

2.  Entitlement to service connection for a disability manifested by bilateral hand numbness.

3.  Entitlement to service connection for a low back disability, to include as secondary to the service-connected right ankle strain.

4.  Entitlement to an initial rating in excess of 10 percent for right ankle strain.



REPRESENTATION

Veteran represented by:	Arkansas Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served in the Army National Guard from March 2003 to August 2003 and on active duty from October 2006 to July 2008, during the Gulf War.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2008 and December 2008 decisions of the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA). In August 2010, the Veteran testified before the undersigned at a Travel Board hearing.

The issues were remanded in December 2011 for further development.

A review of the Veteran's electronic ("Virtual VA") paperless claims file reflects additional treatment records.  Virtual VA is a highly secured electronic repository used to store and review every document involved in the claims process. 

The issues of service connection for a right eye disability and low back disability and higher rating for a right ankle sprain are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran has been diagnosed with bilateral hand numbness.

2.  He is competent to report the circumstances of his service and his symptoms.

3.  The report of the March 2012 DBQ for the bilateral hand condition is competent evidence that the Veteran does not have a bilateral hand disability as the result of his active duty service.

4.  The preponderance of the evidence reflects that the Veteran does not have a bilateral hand disability due to any incident of his active duty service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a bilateral hand disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012)..


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).

An October 2008 letter explained the evidence necessary to substantiate a claim for service connection.  The letter also notified him how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006).  

This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains STRs, VA examination, and VA outpatient treatment records.  

The Veteran was afforded VA compensation examination and personal hearing before the undersigned VLJ.  The examination was thorough and adequate for the purposes of deciding the claim.  The report reflects that the examiner reviewed his medical history, recorded his then current complaints, conducted an appropriate physical examination, and rendered appropriate diagnosis and opinion consistent with the other relevant evidence of record in terms of etiology.   See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012), the Court held that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion"  Citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners); see also D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Neither the Veteran nor his representative has raised questions about the adequacy of the examination.  Unless the claimant challenges the adequacy of an examination or opinion, the Board may assume that the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  But even when this is challenged, the Board may assume the competency of any VA medical examiner as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim.  A remand for additional records is unnecessary as the Veteran is lacking the nexus element of his claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  It is difficult to discern what additional guidance VA could provide him regarding what further evidence he should submit to substantiate his claim.  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims.").  See also Reyes v. Brown, 7 Vet. App. 113, 116 (1994) and Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances when a remand would not serve any useful or meaningful purpose or result in any significant benefit to the Veteran).  This is especially true given the claim was already remanded.

No further notice or assistance to him is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  He has received all essential notice, has had a meaningful opportunity to participate in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  VA's duties to notify and assist the Veteran have been fulfilled.

Further, the RO/AMC substantially complied with the prior December 2011 remand directive by obtaining a VA examination and treatment records.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issue(s) and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

During the Board hearing, the undersigned Veterans Law Judge identified the issue of entitlement to service connection for a bilateral hand disability.  Information was obtained to clarify the Veteran's arguments.  The VLJ kept the record open.

The hearing officer's two-fold duty to inform the Veteran of the outstanding issues relevant and material to the claim, and to suggest the submission of evidence when such evidence is missing or has been overlooked, has been satisfied.  See id. at 496-97.

The Veteran has not alleged that there were any deficiencies in the Board hearing under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  The Board has not identified any hearing deficiency.  In Bryant, 23 Vet. App. at 498-99, the Court held that although the hearing officer did not explicitly explain the material issues of medical nexus and current disability, the purpose of 38 C.F.R. § 3.103(c)(2) had been fulfilled because the record reflected that these issues were developed by VA, and there was no indication that the Veteran had any additional information to submit.  In this case, given the extensive development of the Veteran's claim discussed above, the Board finds no deficiency in the Board hearing or in development of the claim.  See id.

The applicable duties to notify and assist have been satisfied.  There is sufficient evidence on file in order to decide this appeal and the Veteran has been given ample opportunity to present evidence and argument in support of his claim.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); see also Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issue has been obtained and the case is ready for appellate review.  See 38 C.F.R. § 3.103 (2012).

Service Connection for a Bilateral Hand Disability

The Veteran seeks service connection for a bilateral hand disability from an injury in active service.  The Veteran described first having this claimed condition during cold weather while in basic training.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2012).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2012).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

A disorder also may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or was seen in service with continuity of symptomatology demonstrated after service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  In order to establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third service connection requirements to link a current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Veteran's STRs reflect no complaints of a bilateral hand disability.  A February 2003 Report of Medical Examination for enlistment reflects a normal clinical evaluation of the upper extremities and neurological evaluation.  The Veteran reported no complaints of tingling or numbness in the February 2003 Report of Medical History.  An October 2006 "Moment of Truth"  record of medical care asked, in part, the Veteran the following questions: "1)  Have you EVER had ANY injuries or illnesses or have you been treated for ANY medical problem that you didn't mention at MEPS?; 2) Have you been treated for ANY injuries or illnesses since your last Army physical?; and 3) Are you taking ANY prescription medications or have your recently discontinued taking ANY prescribed medications?"  He replied "no" to the posed questions and stated that "I am in good health at this time."  A March 2007 Chronological Record of Medical Care reflects no history of problems for a bilateral hand disability.  In a March 2007 Report of Medical History the Veteran left blank whether he ever had numbness or tingling.  A March 2007 Report of Medical Examination for separation reflects normal upper extremities and neurological evaluation.  Post-service treatment records do not reflect treatment for a bilateral hand disability.

A March 2012 DBQ found that the Veteran had a peripheral nerve condition or peripheral neuropathy manifested by numbness.  The examiner reviewed the file and found that the numbness was less likely than not secondary to or related to or the result of his military service because there was no evidence to establish a nexus between or connection to the subjective complaints of numbness to his military service.

The Veteran testified that he did not know how he injured his hands in service, but that he didn't have numbness before service.  Specifically, he stated "To tell you the truth I don't know what's going on with that.  But, you know, it wasn't, you know, before I got in the military."  He stated that he thought it came from cold weather because he wasn't allowed to wear gloves during the winter months in light of the military dress code.  He stated that he first noticed hand numbness in May 2003, but that it "got real bad" in Georgia in 2006.  (March 2012 Hearing Transcript, pp. 21-26).

There is no competent evidence of a nexus between the current bilateral hand numbness and service.  The March 2012 VA examiner examined the Veteran, reviewed the claims file, and determined that the bilateral hand numbness was not in any way connected to his military service.  The Veteran has not offered any medical opinions linking his current bilateral hand numbness directly to service.

The Veteran is competent to report observable symptoms, such as hand pain.  However, the question of whether his current bilateral hand disability is related to service is a complex medical question, not capable of lay observation.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308 -09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins).  Because the record is negative for any evidence to suggest that the Veteran has the appropriate training, experience, or expertise to provide a medical opinion concerning a bilateral hand disability, he is not competent to report the etiology of his disability. The competent medical evidence outweighs the Veteran's lay reports as to etiology.

Service connection for the bilateral hand disability based on chronicity or continuity of symptomatology is not for consideration, as it is not a chronic disease listed in 38 C.F.R. § 3.309(a).  See 38 C.F.R. § 3.303(b); see also Walker, supra.

Regardless, he Veteran's current lay assertions are not found to be credible for the purpose of establishing a continuity of symptomatology referable to a bilateral hand disability beginning in service as they are clearly are inconsistent with contemporaneous medical reports and more probative statements made by the Veteran at the time of his enlistment, during his enlistment, and separation from service.

In conclusion, the preponderance of the evidence is against a finding that the Veteran's bilateral hand disability is related to service.  The appeal is therefore denied.


ORDER

Service connection for a disability manifested by bilateral hand numbness is denied.


REMAND

At his hearing, the Veteran testified that he has received medical treatment for his eye disability at the Memphis VA facility from Columbus, Georgia and CBOC in Memphis, Tennessee and West Helena, Arkansas.  He stated that he received treatment for his back at the VAMC in West Hill.  (See March 2012 Hearing Transcript pp. 9,10, and 11).  Further, the RO/AMC only obtained treatment records from the VAMC in Memphis, Tennessee from April 2012 to September 2012 when the Veteran stated on his consent form that he received treatment for his eye and ankle disabilities since 2009.  The Veteran also testified that he received treatment for his ankle from Dr. Gulman while he was in Georgia.  (See March 2012 Hearing Transcript p. 16).  These treatment records should be associated with the claims file on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file copies of all clinical records, which are not already in the claims file, of the Veteran's treatment at the Memphis VA facility from Columbus, Georgia; CBOC in Memphis, Tennessee and West Helena, Arkansas; and VAMC in West Hill.  With regards to records from the VAMC in Memphis, Tennessee, obtain records prior to April 2012 and since Spetember 2012. 

2.  Make arrangements to obtain a complete copy of the Veteran's treatment records from Dr. Gulman while he was in Georgia.

3.  The RO/AMC should review the medical opinions obtained previously to ensure that the remand directives have been accomplished and determine if an addendum from the examiner is necessary in light of the new treatment records received.  If all questions posed are not answered or sufficiently answered, the RO/AMC should return the case to the examiner for completion of the inquiry.

4.  The RO/AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


